571 F.3d 1341 (2009)
Stelios COUTSODONTIS, Plaintiff-Appellant,
v.
SEA TRADE MARITIME CORP, in personam, Defendant-Appellee.
No. 08-30959.
United States Court of Appeals, Fifth Circuit.
June 18, 2009.
Daniel A. Tadros, Adelaida J. Ferchmin, Chaffe, McCall, Phillips, Toler & Sarpy, New Orleans, LA, for Plaintiff-Appellant.
A.T. Chenault, IV (argued), Stephanie Douglas Skinner, Fowler Rodriguez, New Orleans, LA, for Defendant-Appellee.
Before REAVLEY, WIENER, and SOUTHWICK, Circuit Judges.
WIENER, Circuit Judge:
Plaintiff-Appellant Stelios Coutsodontis appeals the judgment of the United States District Court for the Eastern District of Louisiana vacating its earlier arrest warrant of the M/V ATHENA, a vessel titled to Sea Trade Maritime Corporation. The district court determined that it lacked in rem admiralty jurisdiction under Rule D of the Supplemental Rules for Admiralty and Maritime Claims to hear any of the claims asserted by Coutsodontis because he had not pleaded a maritime tort or a contract relating to the "ship in its use as such, or to commerce or navigation on navigable waters, or to transportation by sea or to maritime employment."[1] After careful consideration of the facts and applicable law gleaned from our examination of the record on appeal and the briefs and oral arguments of the parties, we are convinced that the judgment of the district court vacating its arrest warrant and dismissing this action should be and hereby is,
AFFIRMED.
NOTES
[1]  Coutsodontis v. M/V ATHENA, Civ. A. No. 08-4285, 2008 WL 4330236, at *2 (E.D.La. Sept. 16, 2008).